
	

113 S2999 IS: Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2999
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Whitehouse (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize and improve the Juvenile Justice and Delinquency Prevention Act of 1974, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the
		  Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					Sec. 2. Table of contents.
					TITLE I—Declaration of purpose and definitions
					Sec. 101. Purposes.
					Sec. 102. Definitions.
					TITLE II—Juvenile justice and delinquency prevention
					Sec. 201. Concentration of Federal efforts.
					Sec. 202. Coordinating Council on Juvenile Justice and Delinquency Prevention.
					Sec. 203. Annual report.
					Sec. 204. Allocation of funds.
					Sec. 205. State plans.
					Sec. 206. Authority to make grants.
					Sec. 207. Grants to Indian tribes.
					Sec. 208. Research and evaluation; statistical analyses; information dissemination.
					Sec. 209. Training and technical assistance.
					Sec. 210. Incentive grants for State and local programs.
					Sec. 211. Administrative authority.
					Sec. 212. Technical and conforming amendments.
					TITLE III—Incentive grants for local delinquency prevention programs
					Sec. 301. Definitions.
					Sec. 302. Grants for delinquency prevention programs.
					Sec. 303. Technical and conforming amendment.
					TITLE IV—Miscellaneous provisions
					Sec. 401. Evaluation by Government Accountability Office.
					Sec. 402. Authorization of appropriations.
					Sec. 403. Accountability and oversight.
					TITLE V—Juvenile accountability block grants
					Sec. 501. Grant eligibility.
				IDeclaration of purpose and definitions101.PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is
			 amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)to support a trauma-informed continuum of programs (including delinquency prevention, intervention,
			 mental health
			 and substance abuse treatment, and aftercare) to address the needs of
			 at-risk youth and youth who come into contact with the justice system..102.DefinitionsSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is
			 amended—(1)in paragraph (8), by amending subparagraph (C) to read as follows:(C)an Indian tribe; or;(2)by amending paragraph (18) to read as follows:(18)the term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act
			 of 1994 (25 U.S.C. 479a);;(3)in paragraph (22), by striking or confine adults and all that follows and inserting or confine adult inmates;;(4)by amending paragraph (25) to read as follows:(25)the term sight or sound contact means any physical, clear visual, or verbal contact, that is not brief and inadvertent;;(5)by amending paragraph (26) to read as follows:(26)the term adult inmate—(A)means an individual who—(i)has reached the age of full criminal responsibility under applicable State law; and(ii)has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of
			 a criminal charge offense; and(B)does not include an individual who—(i)at the time of the time of the offense, was younger than the maximum age at which a youth can be
			 held in a juvenile facility under applicable State law; and(ii)was committed to the care and custody of a juvenile correctional agency by a court of competent
			 jurisdiction or by operation of applicable State law;;(6)in paragraph (28), by striking and at the end;(7)in paragraph (29), by striking the period at the end and inserting a semicolon; and(8)by adding at the end the following:(30)the term core requirements means the requirements described in paragraphs (11), (12), (13), (14), and (15) of section 223(a);(31)the term chemical agent means a spray used to temporarily incapacitate a person, including oleoresin capsicum spray, tear
			 gas, and 2-chlorobenzalmalononitrile gas;(32)the term isolation—(A)means any instance in which a youth is confined alone for more than 15 minutes in a room or cell;
			 and(B)does not include confinement during regularly scheduled sleeping hours, or for not more than 1 hour
			 during any 24-hour period in the room or cell in which the youth usually
			 sleeps, protective confinement (for injured youths or youths whose safety
			 is threatened), separation based on an approved treatment program,
			 confinement that is requested by the youth, or the separation of the youth
			 from a group in a nonlocked setting for the purpose of calming;(33)the term restraints has the meaning given that term in section 591 of the Public Health Service Act (42 U.S.C. 290ii);(34)the term evidence-based means a program or practice that is demonstrated to be effective and that—(A)is based on a clearly articulated and empirically supported theory;(B)has measurable outcomes, including a detailed description of what outcomes were produced in a
			 particular population; and(C)has been scientifically tested, optimally through randomized control studies or comparison group
			 studies;(35)the term promising means a program or practice that is demonstrated to be effective based on positive outcomes from 1
			 or more objective, independent, and scientifically valid evaluations, as
			 documented in writing to the Administrator;(36)the term dangerous practice means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or
			 psychological harm to a juvenile subjected to the act, procedure, or
			 program;(37)the term screening means a brief process—(A)designed to identify youth who may have mental health or substance abuse needs requiring immediate
			 attention, intervention, and further evaluation; and(B)the purpose of which is to quickly identify a youth with a possible mental health or substance
			 abuse need in need of further assessment;(38)the term assessment includes, at a minimum, an interview and review of available records and other pertinent
			 information—(A)by a mental health or substance abuse professional who meets the criteria of the applicable State
			 for licensing and education in the mental health or substance abuse field;
			 and(B)which is designed to identify significant mental health or substance abuse treatment needs to be
			 addressed during a youth's confinement;(39)the term contact means the point at which a youth interacts with the juvenile justice system or criminal justice
			 system, including interaction with a juvenile justice, juvenile court, or
			 law enforcement official, and including brief, sustained, or repeated
			 interaction;(40)the term trauma-informed means—(A)understanding the impact that exposure to violence and trauma have on a youth’s physical,
			 psychological, and psychosocial development;(B)recognizing when a youth has been exposed to violence and trauma and is in need of help to recover
			 from the adverse impacts of trauma; and(C)responding by helping in ways that reflect awareness of the adverse impacts of trauma; and(41)the term racial and ethnic disparity means youth of color are involved at a decision point in the juvenile justice system at higher
			 rates, incrementally or cumulatively, than white non-Hispanic youth at
			 that decision point..IIJuvenile justice and delinquency prevention201.Concentration of Federal effortsSection 204(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5614(a)) is amended—(1)in paragraph (1), in the first sentence—(A)by striking a long-term plan, and implement and inserting the following:  a long-term plan to improve the juvenile justice system in the United States, taking into account
			 scientific knowledge regarding adolescent development and behavior and
			 regarding the effects of delinquency prevention programs and juvenile
			 justice interventions on adolescents, and shall implement; and(B)by striking research, and improvement of the juvenile justice system in the United States and inserting and research; and(2)in paragraph (2)(B), by striking Federal Register and all that follows and inserting Federal Register during the 30-day period ending on October 1 of each year..202.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is
			 amended—(1)in subsection (a)(1)—(A)by inserting the Administrator of the Substance Abuse and Mental Health Services Administration, the Secretary
			 of Defense, the Secretary of Agriculture, after the Secretary of Health and Human Services,; and(B)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement; and(2)in subsection (c)—(A)in paragraph (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this title and inserting the core requirements; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting , on an annual basis after collectively; and(ii)by striking subparagraph (B) and inserting the following:(B)not later than 120 days after the completion of the last meeting of the Council during any fiscal
			 year, submit to
			 the Committee on Education and Labor of the House of Representatives and
			 the Committee on the Judiciary of the Senate a report that—(i)contains the recommendations described in subparagraph
			 (A);(ii)includes a detailed account of the activities conducted by the Council during the fiscal year,
			 including a complete detailed accounting of expenses incurred by the
			 Council to conduct operations in accordance with this
			 section;(iii)is published on the websites of the Department of Justice and the Council; and(iv)is in addition to the annual report required under section 207..203.Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is
			 amended—(1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year;(2)in paragraph (1)—(A)in subparagraph (B), by inserting , ethnicity, after race;(B)in subparagraph (E), by striking and at the end;(C)in subparagraph (F)—(i)by inserting and other before disabilities,; and(ii)by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(G)a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation
			 upon juveniles held in the custody of secure detention and correctional
			 facilities operated by a State or unit of local government;(H)the number of juveniles released from custody and the type of living arrangement to which each such
			 juvenile was released;(I)the number of status offense cases petitioned to court (including a breakdown by type of offense
			 and disposition), number of status offenders held in secure detention, the
			 findings used to justify the use of secure detention, and the average
			 period of time a status offender was held in secure detention;(J)the number of pregnant juveniles held in the custody of secure detention and correctional
			 facilities operated by a State or unit of local government; and(K)the number of juveniles whose offenses originated on school grounds, during off-campus activities,
			 or due to a referral by any school official.; and(3)by adding at the end the following:(5)A description of the criteria used to determine what programs qualify as evidence-based and
			 promising programs under this title and title V and a comprehensive list
			 of those programs the Administrator has determined meet such criteria.(6)A description of funding provided to Indian tribes under this Act, or under the Tribal Law and
			 Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct
			 Federal grants and funding provided to Indian
			 tribes through a State or unit of local government.(7)An analysis and evaluation of the internal controls at the Office of Juvenile Justice and
			 Delinquency
			 Prevention to determine if grantees are following the requirements of the
			 Office of Juvenile Justice and Delinquency Prevention grant programs and
			 what remedial action the Office of Juvenile Justice and Delinquency
			 Prevention has taken to recover any grant funds that are expended in
			 violation of the grant programs, including instances in which—(A)supporting
			 documentation was not provided for cost reports;(B)unauthorized
			 expenditures occurred; or(C)subrecipients of grant funds were not
			 compliant with program requirements.(8)An analysis and evaluation of the total amount of payments made to grantees that the Office of
			 Juvenile Justice and Delinquency Prevention recouped from grantees
			 that were found to be in violation of policies and procedures of the
			 Office of Juvenile Justice and Delinquency Prevention grant programs,
			 including—(A)the full name and location of the grantee;(B)the
			 violation of the program found;(C)the amount of funds sought to be recouped
			 by the Office of Juvenile Justice and Delinquency Prevention; and(D)the
			 actual amount recouped by the Office of Juvenile Justice and Delinquency
			 Prevention..204.Allocation of funds(a)Technical assistanceSection 221(b)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5631(b)(1)) is amended by striking 2 percent and inserting 5 percent.(b)Other allocationsSection 222 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is
			 amended—(1)in subsection (a)—(A)in paragraph (1), by striking age eighteen and inserting 18 years of age, based on the most recent census; and(B)by striking paragraphs (2) and (3) and inserting the following:(2)(A)If the aggregate amount appropriated for a fiscal year to carry out this title is less than
			 $75,000,000, then—(i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year
			 shall be not less than $400,000; and(ii)the amount allocated to the Virgin
			 Islands of the United States, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands for that fiscal year shall be not less
			 than $75,000.(B)If the aggregate amount appropriated for a fiscal year to carry out this title is not less than
			 $75,000,000, then—(i)the amount allocated to each State other than a State described in clause (ii) for that
			 fiscal year shall be not less than $600,000; and(ii)the amount
			 allocated to the Virgin Islands of the United States, Guam, American
			 Samoa, and the Commonwealth of the Northern Mariana Islands for that
			 fiscal year shall be not
			 less than $100,000.;(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(3)by inserting after subsection (b) the following:(c)(1)If any amount allocated under subsection (a) is withheld from a State due to noncompliance with the
			 core requirements, the funds shall be reallocated for an improvement grant
			 designed to assist the State in achieving compliance with the core
			 requirements.(2)The Administrator shall condition a grant described in paragraph (1) on the State—(A)with the approval of the Administrator, developing specific action steps designed to
			 restore compliance with the core requirements; and(B)semiannually submitting to the Administrator a report on progress toward implementing the specific
			 action steps developed under subparagraph (A).(3)The Administrator shall provide appropriate and effective technical assistance directly or through
			 an agreement with a contractor to assist a State receiving an improvement
			 grant
			 described in paragraph (1) in achieving compliance with the core
			 requirements.;(4)in subsection (d), as redesignated, by striking efficient administration, including monitoring, evaluation, and one full-time staff position and inserting effective and efficient administration, including the designation of not less than 1 person to
			 coordinate efforts to achieve and sustain compliance with the core
			 requirements; and(5)in subsection (e), as redesignated, by striking 5 per centum of the minimum and inserting not more than 5 percent of the.205.State plansSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking and shall describe the status of compliance with State plan requirements. and inserting the following: shall describe the status of compliance with State plan requirements,  and shall describe how the
			 State plan is supported by or takes account of scientific knowledge
			 regarding adolescent development and behavior and regarding the effects of
			 delinquency prevention programs and juvenile justice interventions on
			 adolescents. Not later than 30 days after the date on which a plan or
			 amended plan submitted under this
			 subsection is finalized, a State shall make the plan or amended plan
			 publicly available by posting the plan or amended plan on the State’s
			 publicly available website.;(B)in paragraph (3)—(i)in subparagraph (A)—(I)in clause (i), by inserting  adolescent development, after concerning;(II)in clause (ii)—(aa)in subclause (II), by striking counsel for children and youth and inserting publicly supported court-appointed legal counsel for children and youth charged in delinquency
			 matters;(bb)in subclause (III), by striking mental health, education, special education and inserting children's mental health, education, child and adolescent substance abuse, special education,
			 services for youth with disabilities;(cc)in subclause (V), by striking delinquents or potential delinquents and inserting delinquent youth or youth at risk of delinquency;(dd)in subclause (VII), by striking and at the end;(ee)by redesignating subclause (VIII) as subclause (XI);(ff)by inserting after subclause (VII) the following:(VIII)the executive director or the designee of the executive director of a public or nonprofit entity
			 that is located in the State and receiving a grant under part A of title
			 III;(IX)persons with expertise and competence in preventing and addressing mental health and substance
			 abuse needs in juvenile delinquents and those at-risk of delinquency;(X)representatives of victim or witness advocacy groups; and; and(gg)in subclause (XI), as so redesignated, by striking disabilities and inserting and other disabilities, truancy reduction, school failure; and(III)in clause (iv), by striking 24 at the time of appointment and inserting 28;(ii)in subparagraph (D)(ii), by striking requirements of paragraphs (11), (12), and (13) and inserting core requirements; and(iii)in subparagraph (E)(i), by adding and at the end;(C)in paragraph (5)—(i)in the matter preceding subparagraph (A), by striking section 222(d) and inserting section 222(e); and(ii)in subparagraph (C), by striking Indian tribes and all that follows through applicable to the detention and confinement of juveniles and inserting Indian tribes that agree to attempt to comply with the core requirements applicable to the
			 detention and confinement of juveniles;(D)in paragraph (7)—(i)in subparagraph (A), by striking performs law enforcement functions and inserting has jurisdiction; and(ii)in subparagraph (B)—(I)by striking clause (i) and inserting the following:(i)a plan for ensuring that the chief executive officer of the State, State legislature, and all
			 appropriate public agencies in the State with responsibility for provision
			 of services to children, youth, and families are informed of the
			 requirements of the State plan and compliance with the core requirements;;(II)in clause (iii), by striking and at the end; and(III)by striking clause (iv) and inserting the following:(iv)a plan to provide alternatives to detention, including diversion to home-based or community-based
			 services that are culturally and linguistically competent or treatment for
			 those youth in need of mental health, substance abuse, or co-occurring
			 disorder services at the time such juveniles first come into contact with
			 the juvenile justice system;(v)a plan to reduce the number of children housed in secure detention and corrections facilities who
			 are awaiting placement in residential treatment programs;(vi)a plan to engage family members, where appropriate, in the design and delivery of juvenile
			 delinquency prevention and treatment services, particularly
			 post-placement; and(vii)a plan to use community-based services to address the needs of at-risk youth or youth who have come
			 into contact with the juvenile justice system;;(E)in paragraph (8), by striking existing and inserting evidence-based and promising;(F)in paragraph (9)—(i)in the matter preceding subparagraph (A)—(I)by striking section 222(d) and inserting section 222(e); and(II)by striking used for— and inserting used for evidence-based and trauma-informed—;(ii)in subparagraph (A)(i), by inserting status offenders and other before youth who need;(iii)in subparagraph (B)(i)—(I)by striking parents and other family members and inserting status offenders, other youth, and the parents and other family members of such offenders and youth; and(II)by striking be retained and inserting remain;(iv)by redesignating subparagraphs (G) through (S) as subparagraphs (H) through (T), respectively;(v)in subparagraph (F), in the matter preceding clause (i), by striking expanding and inserting programs to expand;(vi)by inserting after subparagraph (F), the following:(G)expanding access to publicly supported, court-appointed legal counsel and enhancing capacity for
			 the competent representation of every child;;(vii)in subparagraph (M), as so redesignated—(I)in clause (i), by striking restraints and inserting alternatives; and(II)in clause (ii), by striking by the provision;(viii)in subparagraph (S), as so redesignated, by striking the and at the end;(ix)in subparagraph (T), as so redesignated, by striking the period at the end and inserting a
			 semicolon; and(x)by inserting after subparagraph (T) the following:(U)programs and projects designed to inform juveniles of the opportunity and process for expunging
			 juvenile records and to assist juveniles in pursuing juvenile record
			 expungements for both adjudications and arrests not followed by
			 adjudications; and(V)programs that address the needs of girls in or at risk of entering the juvenile justice system,
			 including young
			 mothers, survivors of commercial sexual exploitation or domestic child sex
			 trafficking, girls  with disabilities, and girls of color, including girls
			 who are members of an Indian tribe;;(G)in paragraph (11)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by inserting and individuals under 18 years of age who are charged with or who have committed an offense of
			 purchase or public possession of any alcoholic beverage after by an adult; and(II)in the matter following clause (iii), by striking and at the end;(ii)in subparagraph (B), by adding and at the end; and(iii)by adding at the end the following:(C)encourage the use of community-based alternatives to secure detention, including programs of public
			 and nonprofit entities receiving a grant under part A of title III;;(H)in paragraph (12)(A), by striking contact and inserting sight or sound contact;(I)in paragraph (13), by striking contact each place it appears and inserting sight or sound contact;(J)by striking paragraph (22);(K)by redesignating paragraphs (23) through (28) as paragraphs (24) through (29), respectively;(L)by redesignating paragraphs (14) through (21) as paragraphs (16) through (23), respectively;(M)by inserting after paragraph (13) the following:(14)require that—(A)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014, unless a court finds, after a
			 hearing and in writing, that it is in the interest of justice, juveniles
			 awaiting trial or other legal process who are treated as adults for
			 purposes of prosecution in criminal court and housed in a secure facility—(i)shall not have sight or sound contact with adult inmates; and(ii)except as provided in paragraph (13), may not be held in any jail or lockup for adults;(B)in determining under subparagraph (A) whether it is in the interest of justice to permit a juvenile
			 to be held in any jail or lockup for adults, or have sight or sound
			 contact with adult inmates, a court shall consider—(i)the age of the juvenile;(ii)the physical and mental maturity of the juvenile;(iii)the present mental state of the juvenile, including whether the juvenile presents an imminent risk
			 of harm to the juvenile;(iv)the nature and circumstances of the alleged offense;(v)the juvenile’s history of prior delinquent acts;(vi)the relative ability of the available adult and juvenile detention facilities to meet the specific
			 needs of the juvenile and to protect the public;(vii)whether placement in a juvenile facility will better serve the long-term interests of the juvenile
			 and be more likely to prevent recidivism;(viii)the availability of programs designed to treat the juvenile’s behavioral problems; and(ix)any other relevant factor; and(C)if a court determines under subparagraph (A) that it is in the interest of justice to permit a
			 juvenile to be held in any jail or lockup for adults—(i)the court shall hold a hearing not less frequently than once every 30 days to review whether it is
			 still in the interest of justice to permit the juvenile to be so held or
			 have such sight or sound contact; and(ii)the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or
			 sound contact with adult inmates, for more than 180 days, unless the
			 court, in writing, determines there is good cause for an extension or the
			 juvenile expressly waives this limitation;(15)implement policy, practice, and system improvement strategies at the State, territorial, local, and
			 tribal levels, as applicable, to identify and reduce racial and ethnic
			 disparities among youth who come into contact with the juvenile justice
			 system, without establishing or requiring numerical standards or quotas,
			 by—(A)establishing coordinating bodies, composed of juvenile justice stakeholders at the State, local, or
			 tribal levels, to oversee and monitor efforts by States, units of local
			 government, and Indian tribes to reduce racial and ethnic disparities;(B)identifying and analyzing key decision points in State, local, or tribal juvenile justice and
			 educational systems to determine which points create racial and ethnic
			 disparities among youth who come into contact with the juvenile justice
			 system;(C)developing and implementing data collection and analysis systems to identify where racial and
			 ethnic disparities exist in the juvenile justice system and to track and
			 analyze such disparities;(D)developing and implementing a work plan that includes measurable objectives for policy, practice,
			 or other system changes, based on the needs identified in the data
			 collection and analysis under subparagraphs (B) and (C); and(E)publicly reporting, on an annual basis, the efforts made in accordance with subparagraphs (B), (C),
			 and (D);;(N)in paragraph (16), as so redesignated—(i)by striking adequate system and inserting effective system;(ii)by striking requirements of paragraph (11), and all that follows through monitoring to the Administrator and inserting the core requirements are met, and for annual reporting to the Administrator of such plan,
			 including the results of such monitoring and all related enforcement and
			 educational activities; and(iii)by striking , in the opinion of the Administrator,;(O)in paragraph (17), as so redesignated, by inserting ethnicity, after race,;(P)in paragraph (24), as so redesignated—(i)in subparagraphs (A), (B), and (C), by striking juvenile each place it appears and inserting status offender;(ii)in subparagraph (B), by striking and at the end;(iii)in subparagraph (C)—(I)in clause (i), by striking and at the end;(II)in clause (ii), by adding and at the end; and(III)by adding at the end the following:(iii)if such court determines the status offender should be placed in a secure detention facility or
			 correctional facility for violating such order—(I)the court shall issue a written order that—(aa)identifies the valid court order that has been violated;(bb)specifies the factual basis for determining that there is reasonable cause to believe that the
			 status offender has violated such order;(cc)includes findings of fact to support a determination that there is no appropriate less restrictive
			 alternative available to placing the status offender in such a facility,
			 with due consideration to the best interest of the juvenile;(dd)specifies the length of time, not to exceed 7 days, that the status offender may remain in a secure
			 detention facility or correctional facility, and includes a plan for the
			 status offender’s release from such facility; and(ee)may not be renewed or extended; and(II)the court may not issue a second or subsequent order described in subclause (I) relating to a
			 status offender, unless the status offender violates a valid court order
			 after the date on which the court issues an order described in subclause
			 (I);; and(iv)by adding at the end the following:(D)there are procedures in place to ensure that any status offender held in a secure detention
			 facility or correctional facility pursuant to a court order described in
			 this paragraph does not remain in custody longer than 7 days or the length
			 of time authorized by the court, whichever is shorter; and(E)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014 with a 1-year extension for each
			 additional year that the State can demonstrate hardship as determined by
			 the Administrator, the State will eliminate the use of valid court orders
			 to provide secure lockup of status offenders;;(Q)in paragraph (26), as so redesignated, by striking section 222(d) and inserting section 222(e);(R)in paragraph (27), as so redesignated—(i)by inserting and in accordance with confidentiality concerns, after maximum extent practicable,; and(ii)by striking the semicolon at the end and inserting the following: “, so as to provide for—(A)a compilation of data reflecting information on juveniles entering the juvenile justice system with
			 a prior reported history as victims of child abuse or neglect through
			 arrest, court intake, probation and parole, juvenile detention, and
			 corrections; and(B)a plan to use the data described in subparagraph (A) to provide necessary services for the
			 treatment of victims of child abuse and neglect who have entered, or are
			 at risk of entering, the juvenile justice system;;(S)in paragraph (28), as so redesignated—(i)by striking establish policies and inserting establish protocols, policies, procedures,; and(ii)by striking and at the end;(T)in paragraph (29), as so redesignated, by striking the period at the end and inserting a semicolon;
			 and(U)by adding at the end the following:(30)provide for the coordinated use of funds provided under this Act with other Federal and State funds
			 directed at juvenile delinquency prevention and intervention programs;(31)develop policies and procedures, and provide training for facility staff to eliminate the use of
			 dangerous practices, unreasonable restraints, and unreasonable isolation,
			 including by developing effective behavior management techniques;(32)describe—(A)the evidence-based methods that will be used to conduct mental health and substance abuse
			 screening, assessment, referral, and treatment for all juveniles who—(i)request a screening;(ii)show signs of needing a screening; or(iii)are held for a period of more than 24 hours in a secure facility that provides for an initial
			 screening;(B)the method to be used by the State to provide or arrange for mental health and substance abuse
			 disorder treatment for juveniles determined to be in need of such
			 treatment; and(C)the policies of the State designed to develop and implement comprehensive collaborative State or
			 local plans to meet the service needs of juveniles with mental health or
			 substance abuse needs who come into contact with the justice system and
			 the families of the juveniles, including recognizing trauma histories of
			 juveniles and providing trauma-informed care;(33)provide procedural safeguards to adjudicated juveniles, including—(A)a written case plan for each juvenile, based on an assessment of the needs of the juvenile and
			 developed and updated in consultation with the juvenile, the family of the
			 juvenile, and, if appropriate, counsel for the juvenile, that—(i)describes the pre-release and post-release programs and reentry services that will be provided to
			 the juvenile;(ii)describes the living arrangement to which the juvenile is to be discharged; and(iii)establishes a plan for the enrollment of the juvenile in post-release health care, behavioral
			 health care, educational, vocational, training, family support, public
			 assistance, and legal services programs, as appropriate; and(B)as appropriate, a hearing that—(i)shall take place in a family or juvenile court or another court (including a tribal court) of
			 competent jurisdiction, or by an administrative body appointed or approved
			 by the court, not later than 30 days before the date on which the juvenile
			 is scheduled to be released, and at which the juvenile would be
			 represented by counsel; and(ii)shall determine the discharge plan for the juvenile, including a determination of whether a safe,
			 appropriate, and permanent living arrangement has been secured for the
			 juvenile and whether enrollment in health care, behavioral health care,
			 educational, vocational, training, family support, public assistance and
			 legal services, as appropriate, has been arranged for the juvenile;(34)provide that the agency of the State receiving funds under this Act collaborate with the State
			 educational agency receiving assistance under part A of title I of the
			 Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop
			 and
			 implement a plan to ensure that, in order to support educational progress—(A)the student records of adjudicated juveniles, including electronic records if available, are
			 transferred in a timely manner from the educational program in the
			 juvenile detention or secure treatment facility to the educational or
			 training program into which the juveniles will enroll;(B)the credits of adjudicated juveniles are transferred; and(C)adjudicated  juveniles	receive full or partial credit toward high school graduation for secondary
			 school coursework satisfactorily completed before and during the period of
			 time during which the juveniles are held in custody, regardless of the
			 local educational
			 agency or entity from which the credits were earned; and(35)provide a description of the use by the State of funds for reentry and aftercare services for
			 juveniles released from the juvenile justice system.;(2)in subsection (c)—(A)in the matter preceding paragraph (1)—(i)by striking applicable requirements of paragraphs (11), (12), (13), and (22) of subsection (a) and inserting core requirements; and(ii)by striking beginning after September 30, 2001, then;(B)in paragraph (1)—(i)by striking the subsequent fiscal year and inserting that fiscal year; and(ii)by striking , and at the end and inserting a semicolon;(C)in paragraph (2)(B)(ii)—(i)by inserting , administrative, after appropriate executive; and(ii)by striking the period at the end and inserting , as specified in section 222(c); and; and(D)by adding at the end the following:(3)the State shall submit to the Administrator a report detailing the reasons for noncompliance with
			 the core requirements, including the plan of the State to regain full
			 compliance, and the State shall make publicly available such report, not
			 later than 30 days after the date on which the Administrator approves the
			 report, by posting the report on a publicly available website.;(3)in subsection (d)—(A)by striking section 222(d) and inserting section 222(e);(B)by striking described in paragraphs (11), (12), (13), and (22) of subsection (a) and inserting described in the core requirements; and(C)by striking the requirements under paragraphs (11), (12), (13), and (22) of subsection (a) and inserting the core requirements;(4)in subsection (f)(2)—(A)by striking subparagraph (A); and(B)by redesignating subparagraphs (B) through (E) and subparagraphs (A) through (D); and(5)by adding at the end the following:(g)Compliance determination(1)In generalNot later than 60 days after the date of receipt of information indicating that a State may be out
			 of compliance with any of the core requirements, the Administrator shall
			 determine whether the State is in compliance with the core requirements.(2)ReportingThe Administrator shall—(A)issue an annual public report—(i)describing any determination described in paragraph (1) made during the previous year, including a
			 summary of the information on which the determination is based and the
			 actions to be taken by the Administrator (including a description of any
			 reduction imposed under subsection (c)); and(ii)for any such determination that a State is out of compliance with any of the core requirements,
			 describing the basis for the determination; and(B)make the report described in subparagraph (A) available on a publicly available website..206.Authority to make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a))
			 is amended—(1)in paragraph (1), by inserting status offenders, before juvenile offenders, and juveniles;(2)in paragraph (5), by striking juvenile offenders and juveniles and inserting status offenders, juvenile offenders, and juveniles;(3)in paragraph (10), by inserting , including juveniles with disabilities before the semicolon; and(4)in paragraph (17), by inserting truancy prevention and reduction, after mentoring,.207.Grants to Indian tribes(a)In generalSection 246(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5656(a)(2)) is amended—(1)by striking subparagraph (A);(2)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and(3)in subparagraph (B)(ii), as redesignated, by striking subparagraph (B) and inserting subparagraph (A).(b)Technical and conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5633(a)(7)(A)) is amended by striking (including any geographical area in which an Indian tribe performs law enforcement functions) and inserting (including any geographical area of which an Indian tribe has jurisdiction).208.Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is
			 amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in the matter proceeding subparagraph (A), by striking may and inserting shall;(ii)in subparagraph (A), by striking plan and identify and inserting annually publish a plan to identify; and(iii)in subparagraph (B)—(I)by striking clause (iii) and inserting the following:(iii)successful efforts to prevent status offenders and first-time minor offenders from subsequent
			 involvement with the criminal justice system;;(II)by striking clause (vii) and inserting the following:(vii)the prevalence and duration of behavioral health needs (including mental health, substance abuse,
			 and co-occurring disorders) among juveniles pre-placement and
			 post-placement when held in the custody of secure detention and
			 corrections facilities, including an examination of the effects of
			 confinement;;(III)by redesignating clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii), respectively; and(IV)by inserting after clause (viii) the following:(ix)training efforts and reforms that have produced reductions in or elimination of the use of
			 dangerous practices;(x)methods to improve the recruitment, selection, training, and retention of professional personnel in
			 the fields of medicine, law enforcement, the judiciary, juvenile justice,
			 social work and child protection, education, and other relevant fields who
			 are engaged in, or intend to work in, the field of prevention,
			 identification, and treatment of delinquency;; and(B)in paragraph (4)—(i)in the matter preceding subparagraph (A), by striking date of enactment of this paragraph,the  and inserting date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014, the;(ii)in subparagraph (F), by striking and at the end;(iii)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following:(H)a description of the best practices in discharge planning; and(I)an assessment of living arrangements for juveniles who cannot return to the homes of the juveniles.;(2)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting shall; and(3)by adding at the end the following:(f)National recidivism measureThe Administrator, in consultation with experts in the field of juvenile justice research,
			 recidivism, and data collection, shall—(1)establish a uniform method of data collection and technology that States shall use to evaluate data
			 on juvenile recidivism on an annual basis;(2)establish a common national juvenile recidivism measurement system; and(3)make cumulative juvenile recidivism data that is collected from States available to the public..209.Training and technical assistanceSection 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is
			 amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking may;(B)in paragraph (1), by inserting shall before develop and carry out projects; and(C)in paragraph (2), by inserting may before make grants to and contracts with;(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking may;(B)in paragraph (1)—(i)by inserting shall before develop and implement projects;(ii)by inserting , including compliance with the core requirements after this title; and(iii)by striking and at the end;(C)in paragraph (2)—(i)by inserting may before make grants to and contracts with; and(ii)by striking the period at the end and inserting ; and;  and(D)by adding at the end the following:(3)shall, upon request, provide technical assistance to States and units of local government on
			 achieving compliance with the amendments made by the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014; and(4)shall provide technical assistance to States in support of efforts to establish partnerships
			 between a State and a university, institution of higher education, or
			 research center designed to improve the recruitment, selection, training,
			 and retention of professional personnel in the fields of medicine, law
			 enforcement, the judiciary, juvenile justice, social work and child
			 protection, education, and other relevant fields who are engaged in, or
			 intend to work in, the field of prevention, identification, and treatment
			 of delinquency.; and(3)by adding at the end the following:(d)Technical assistance to States regarding legal representation of childrenThe Administrator shall—(1)develop and issue standards of practice for attorneys representing
			 children; and(2)ensure that the standards issued under paragraph (1) are adapted for use in States.(e)Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile
			 detention and corrections personnel of States and units of local
			 government to—(1)promote methods for improving conditions of juvenile confinement, including methods that are
			 designed
			 to minimize the use of dangerous practices, unreasonable restraints, and
			 isolation; and(2)encourage alternative behavior management techniques based on positive youth development
			 approaches.(f)Training and Technical Assistance To Support Mental Health or Substance Abuse Treatment Including
			 Home-Based or Community-Based CareThe Administrator shall provide training and technical assistance, in conjunction with the
			 appropriate public agencies, to individuals involved in making decisions
			 regarding the disposition of cases for youth who enter the juvenile
			 justice system about the appropriate services and placement for youth with
			 mental health or substance abuse needs, including—(1)juvenile justice intake personnel;(2)probation officers;(3)juvenile court judges and court services personnel;(4)prosecutors and court-appointed counsel; and(5)family members of juveniles and family advocates.(g)Grants for juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and
			 the Office of Justice Programs, shall make grants to improve training,
			 education, technical assistance, evaluation, and research to enhance the
			 capacity of State and local courts, judges, and related judicial personnel
			 to—(1)improve the lives of children currently involved in or at risk of being involved in the juvenile
			 court system; and(2)carry out the requirements of this Act..210.Incentive grants for State and local programsTitle II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is
			 amended—(1)by redesignating part F as part G; and(2)by inserting after part E the following:FIncentive grants for State and local programs271.Incentive grants(a)Incentive grant fundsThe Administrator may make incentive grants to a State, unit of local government, or combination of
			 States and local governments to assist a State, unit of local government,
			 or combination thereof in carrying out an activity identified in
			 subsection (b)(1).(b)Use of funds(1)In generalAn incentive grant made by the Administrator under this section may be used to—(A)increase the use of evidence-based or promising prevention and intervention programs;(B)improve the recruitment, selection, training, and retention of professional personnel (including in
			 the fields of medicine, law enforcement, the judiciary, juvenile justice,
			 social work, and child prevention) who are engaged in, or intend to work
			 in, the field of prevention, intervention, and treatment of juveniles to
			 reduce delinquency;(C)establish or support a partnership between juvenile justice agencies of a State or unit of local
			 government and mental health authorities of a State or unit of local
			 government to establish and implement programs to ensure there are
			 adequate mental health and substance abuse screening, assessment,
			 referral, treatment, and after-care services for juveniles who come into
			 contact with the justice system by—(i)carrying out programs that divert from incarceration juveniles who come into contact with the
			 justice system (including facilities contracted for operation by State or
			 local juvenile authorities) and have mental health or substance abuse
			 needs—(I)when such juveniles are at imminent risk of being taken into custody;(II)at the time such juveniles are initially taken into custody;(III)after such juveniles are charged with an offense or act of juvenile delinquency;(IV)after such juveniles are adjudicated delinquent and before case disposition; and(V)after such juveniles are committed to secure placement; or(ii)improving treatment of juveniles with mental health needs by working to ensure—(I)that—(aa)initial mental health screening is—(AA)completed for a juvenile immediately upon entering the juvenile justice system or a juvenile
			 facility; and(BB)conducted by qualified health and mental health professionals or by staff who have been trained by
			 qualified health, mental health, and substance abuse professionals; and(bb)in the case of screening, results that indicate possible need for mental health or substance abuse
			 services are reviewed by qualified mental health or substance abuse
			 treatment professionals not later than 24 hours after the screening;(II)that a juvenile who suffers from an acute mental disorder, is suicidal, or is in need of medical
			 attention due to intoxication is—(aa)placed in or immediately transferred to an appropriate medical or mental health facility; and(bb)only admitted to a secure correctional facility with written medical clearance;(III)that—(aa)for a juvenile identified by a screening as needing a mental health assessment, the mental health
			 assessment and any indicated comprehensive evaluation or individualized
			 treatment plan are written and implemented—(AA)not later than 2 weeks after the date on which the juvenile enters the juvenile justice system; or(BB)if a juvenile is entering a secure facility, not later than 1 week after the date on which the
			 juvenile enters the juvenile justice system; and(bb)the assessments described in item (aa) are completed by qualified health, mental health, and
			 substance abuse professionals;(IV)that—(aa)if the need for treatment is indicated by the assessment of a juvenile, the juvenile is referred to
			 or treated by a qualified professional;(bb)a juvenile who is receiving treatment for a mental health or substance abuse need on the date of
			 the assessment continues to receive treatment;(cc)treatment of a juvenile continues until a qualified mental health professional determines that the
			 juvenile is no longer in need of treatment; and(dd)treatment plans for juveniles are reevaluated at least every 30 days;(V)that—(aa)discharge plans are prepared for an incarcerated juvenile when the juvenile enters the correctional
			 facility in order to integrate the juvenile back into the family and the
			 community;(bb)discharge plans for an incarcerated juvenile are updated, in consultation with the family or
			 guardian of a juvenile, before the juvenile leaves the facility; and(cc)discharge plans address the provision of aftercare services;(VI)that any juvenile in the juvenile justice system receiving psychotropic medications is—(aa)under the care of a licensed psychiatrist; and(bb)monitored regularly by trained staff to evaluate the efficacy and side effects of the psychotropic
			 medications; and(VII)that specialized treatment and services are continually available to a juvenile in the juvenile
			 justice system who has—(aa)a history of mental health needs or treatment;(bb)a documented history of sexual offenses or sexual abuse, as a victim or perpetrator;(cc)substance abuse needs or a health problem, learning disability, or history of family abuse or
			 violence; or(dd)developmental disabilities;(D)provide ongoing training, in conjunction with the public or private agency that provides mental
			 health services, to individuals involved in making decisions involving
			 youth who enter the juvenile justice system (including intake personnel,
			 law enforcement, prosecutors, juvenile court judges, public defenders,
			 mental health and substance abuse service providers and administrators,
			 probation officers, and parents) that focuses on—(i)the availability of screening and assessment tools and the effective use of such tools;(ii)the purpose, benefits, and need to increase availability of mental health or substance abuse
			 treatment programs (including home-based and community-based programs)
			 available to juveniles within the jurisdiction of the recipient;(iii)the availability of public and private services available to juveniles to pay for mental health or
			 substance abuse treatment programs; or(iv)the appropriate use of effective home-based and community-based alternatives to juvenile justice or
			 mental health system institutional placement; and(E)develop comprehensive collaborative plans to address the service needs of juveniles with mental
			 health or substance abuse disorders who are at risk of coming into contact
			 with the juvenile justice system that—(i)revise and improve the delivery of intensive home-based and community-based services to juveniles
			 who have been in contact with or who are at risk of coming into contact
			 with the justice system;(ii)determine how the service needs of juveniles with mental health or substance abuse disorders who
			 come into contact with the juvenile justice system will be furnished from
			 the initial detention stage until after discharge in order for those
			 juveniles to avoid further contact with the justice system;(iii)demonstrate that the State or unit of local government has entered into appropriate agreements with
			 all entities responsible for providing services under the plan, such as
			 the agency of the State or unit of local government charged with
			 administering juvenile justice programs, the agency of the State or unit
			 of local government charged with providing mental health services, the
			 agency of the State or unit of local government charged with providing
			 substance abuse treatment services, the educational agency of the State or
			 unit of local government, the child welfare system of the State or local
			 government, and private nonprofit community-based organizations;(iv)ensure that the State or unit of local government has in effect any laws necessary for services to
			 be delivered in accordance with the plan;(v)establish a network of individuals (or incorporate an existing network) to provide coordination
			 between mental health service providers, substance abuse service
			 providers, probation and parole officers, judges, corrections personnel,
			 law enforcement personnel, State and local educational agency personnel,
			 parents and families, and other appropriate parties regarding effective
			 treatment of juveniles with mental health or substance abuse disorders;(vi)provide for cross-system training among law enforcement personnel, corrections personnel, State and
			 local educational agency personnel, mental health service providers, and
			 substance abuse service providers to enhance collaboration among systems;(vii)provide for coordinated and effective aftercare programs for juveniles who have been diagnosed with
			 a mental health or substance abuse disorder and who are discharged from
			 home-based care, community-based care, any other treatment program, secure
			 detention facilities, secure correctional facilities, or jail;(viii)provide for the purchase of technical assistance to support the implementation of the plan;(ix)estimate the costs of implementing the plan and propose funding sources sufficient to meet the
			 non-Federal funding requirements for implementation of the plan under
			 subsection (c)(2)(E);(x)describe the methodology to be used to identify juveniles at risk of coming into contact with the
			 juvenile justice system;(xi)provide a written plan to ensure that all training and services provided under the plan will be
			 culturally and linguistically competent; and(xii)describe the outcome measures and benchmarks that will be used to evaluate the progress and
			 effectiveness of the plan.(2)Coordination and administrationA State or unit of local government receiving a grant under this section shall ensure that—(A)the use of the grant under this section is developed as part of the State plan required under
			 section 223(a); and(B)not more than 5 percent of the amount received under this section is used for administration of the
			 grant under this section.(c)Application(1)In generalA State or unit of local government desiring a grant under this section shall submit an application
			 at such time, in such manner, and containing such information as the
			 Administrator may prescribe.(2)ContentsIn accordance with guidelines that shall be established by the Administrator, each application for
			 incentive grant funding under this section shall—(A)describe any activity or program the funding would be used for and how the activity or program is
			 designed to carry out 1 or more of the activities described in subsection
			 (b);(B)if any of the funds provided under the grant would be used for evidence-based or promising
			 prevention or intervention programs, include a detailed description of the
			 studies, findings, or practice knowledge that support the assertion that
			 such programs qualify as evidence-based or promising;(C)for any program for which funds provided under the grant would be used that is not evidence-based
			 or promising, include a detailed description of any studies, findings, or
			 practice knowledge which support the effectiveness of the program;(D)if the funds provided under the grant will be used for an activity described in subsection
			 (b)(1)(D), include a certification that the State or unit of local
			 government—(i)will work with public or private entities in the area to administer the training funded under
			 subsection (b)(1)(D), to ensure that such training is comprehensive,
			 constructive, linguistically and culturally competent, and of a high
			 quality;(ii)is committed to a goal of increasing the diversion of juveniles coming under its jurisdiction into
			 appropriate home-based or community-based care when the interest of the
			 juvenile and public safety allow;(iii)intends to use amounts provided under a grant under this section for an activity described in
			 subsection (b)(1)(D) to further such goal; and(iv)has a plan to demonstrate, using appropriate benchmarks, the progress of the agency in meeting such
			 goal; and(E)if the funds provided under the grant will be used for an activity described in subsection
			 (b)(1)(D), include a certification that not less than 25 percent of the
			 total cost of the training described in subsection (b)(1)(D) that is
			 conducted with the grant under this section will be contributed by
			 non-Federal sources.(d)Requirements for grants To establish partnerships(1)Mandatory reportingA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall keep records of the incidence and types of mental health
			 and substance abuse disorders in the juvenile justice population of the
			 State or unit of local government, the
			 range and scope of services provided, and barriers to service. The State
			 or unit of local government shall submit an analysis of this information
			 yearly to the Administrator.(2)Staff ratios for correctional facilitiesA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall require that a secure correctional facility operated by or
			 on behalf of that State or unit of local government—(A)has a minimum ratio of not fewer than 1 mental health and substance abuse counselor for every 50
			 juveniles, who shall be professionally trained and certified or licensed;(B)has a minimum ratio of not fewer than 1 clinical psychologist for every 100 juveniles; and(C)has a minimum ratio of not fewer than 1 licensed psychiatrist for every 100 juveniles receiving
			 psychiatric care.(3)Limitation on isolationA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall require that—(A)isolation is used only for immediate and short-term security or safety reasons;(B)no juvenile is placed in isolation without approval of the facility superintendent or chief medical
			 officer or their official staff designee;(C)all instances in which a juvenile is placed in isolation are documented in the file of the juvenile
			 along with the justification;(D)a juvenile is in isolation only the amount of time necessary to achieve the security and safety of
			 the
			 juvenile and staff;(E)staff monitor each juvenile in isolation once every 15 minutes and conduct a professional review of
			 the need for isolation at least every 4 hours; and(F)any juvenile held in isolation for 24 hours is examined by a physician or licensed psychologist.(4)Medical and mental health emergenciesA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall require that a correctional facility operated by or on
			 behalf of that State or unit of local government has written policies and
			 procedures on suicide prevention. All staff working in a correctional
			 facility operated by or on behalf of a State or unit of local government
			 receiving a grant for an activity described in subsection (b)(1)(C) shall
			 be trained and certified annually in suicide prevention. A correctional
			 facility operated by or on behalf of a State or unit of local government
			 receiving a grant for an activity described in subsection (b)(1)(C) shall
			 have a written arrangement with a hospital or other facility for providing
			 emergency medical and mental health care. Physical and mental health
			 services shall be available to an incarcerated juvenile 24 hours per day,
			 7 days per week.(5)IDEA and Rehabilitation ActA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall require that all juvenile facilities operated by or on
			 behalf of the State or unit of local government abide by all mandatory
			 requirements and timelines set forth under the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.) and section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794).(6)Fiscal responsibilityA State or unit of local government receiving a grant for an activity described in subsection
			 (b)(1)(C) shall provide for such fiscal control and fund accounting
			 procedures as may be necessary to ensure prudent use, proper disbursement,
			 and accurate accounting of funds received under this section that are used
			 for an activity described in subsection (b)(1)(C)..211.Administrative authoritySection 299A(e) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e))
			 is amended by striking requirements described in paragraphs (11), (12), and (13) of section 223(a) and inserting core requirements.212.Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended—(1)in section 204(b)(6) (42 U.S.C. 5614(b)(6)), by striking section 223(a)(15) and inserting section 223(a)(14);(2)in section 246(a)(2)(D) (42 U.S.C. 5656(a)(2)(D)), by striking section 222(c) and inserting section 222(d); and(3)in section 299D(b) (42 U.S.C. 5675(b)), by striking section 222(c) and inserting section 222(d).IIIIncentive grants for local delinquency prevention programs301.DefinitionsSection 502 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42
			 U.S.C. 5781) is amended—(1)in the section heading, by striking Definition and inserting Definitions; and(2)by striking this title, the term and inserting the following: “this title—(1)the term mentoring means matching 1 adult with 1 or more youths (not to exceed 4 youths) for
			 the purpose of providing guidance, support, and encouragement aimed at
			 developing the character of the youths, where the adult and youths meet
			 regularly for not less than 4 hours each month for not less than a 9-month
			 period; and(2)the term.302.Grants for delinquency prevention programsSection 504(a) of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42
			 U.S.C. 5783(a)) is amended—(1)in paragraph (7), by striking and at the end;(2)in paragraph (8), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(9)mentoring programs..303.Technical and conforming amendmentThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking title V, as
			 added by the Juvenile Justice and Delinquency Prevention Act of 1974
			 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and
			 conforming amendments).IVMiscellaneous provisions401.Evaluation by Government Accountability Office(a)EvaluationNot later than October 1, 2015, the Comptroller General of the United States shall—(1)conduct a comprehensive analysis and evaluation regarding the performance of the Office of Juvenile
			 Justice Delinquency and Prevention (referred to in this section as the agency), its functions, its programs, and its grants;(2)conduct a comprehensive audit and evaluation of a selected, statistically significant sample of
			 grantees (as determined by the Comptroller General) that receive Federal
			 funds under grant programs administered by the Office of Juvenile Justice
			 Delinquency and Prevention including a review of internal controls to
			 prevent fraud, waste, and abuse of funds by grantees; and(3)submit a report in accordance with subsection (d).(b)Considerations for evaluationIn conducting the analysis and evaluation under subsection (a)(1), and in order to document the
			 efficiency and public benefit of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and
			 Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children’s
			 Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall
			 take into consideration—(1)the extent to which the jurisdiction of, and the programs administered by, the agency duplicate or
			 conflict with the jurisdiction and programs of other agencies;(2)the potential benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for
			 consolidating those programs;(3)whether present functions or operations are impeded or enhanced by existing statutes, rules, and
			 procedures;(4)the number and types of beneficiaries or persons served by programs carried out by the agency;(5)the manner with which the agency seeks public input and input from State and local governments on
			 the performance of the functions of the agency;(6)the extent to which the agency complies with section 552 of title 5, United States Code (commonly
			 known as the Freedom of Information Act);(7)whether greater oversight is needed of programs developed with grants made by the agency; and(8)the extent to which changes are necessary in the authorizing statutes of the agency in order for
			 the functions of the agency to be performed in a more efficient and
			 effective manner.(c)Considerations for auditsIn conducting the audit and evaluation under subsection (a)(2), and in order to document the
			 efficiency and public benefit of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and
			 Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children’s
			 Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall
			 take into consideration—(1)whether grantees timely file Financial Status Reports;(2)whether grantees have sufficient internal controls to ensure adequate oversight of grant fund
			 received;(3)whether disbursements were accompanied with adequate supporting documentation (including invoices
			 and receipts);(4)whether expenditures were authorized;(5)whether subrecipients of grant funds were complying with program requirements;(6)whether salaries and fringe benefits of personnel were adequately supported by documentation;(7)whether contracts were bid in accordance with program guidelines; and(8)whether grant funds were spent in accordance with program goals and guidelines.(d)Report(1)In generalThe Comptroller General of the United States shall submit a report regarding the evaluation
			 conducted under subsection (a) and audit under subsection (b), together
			 with supporting materials, to the Speaker of the House of Representatives
			 and the President pro tempore of the Senate, and be made available to the
			 public, not later than October 1, 2011.(2)ContentsThe report submitted in accordance with paragraph (1) shall include all audit findings determined
			 by the selected, statistically significant sample of grantees as required
			 by subsection (a)(2) and shall include the name and location of any
			 selected grantee as well as any findings required by subsection (a)(2).402.Authorization of appropriations(a)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by
			 adding at the end the following:VIAuthorization of appropriations; accountability and oversight601.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this Act—(1)$159,000,000 for fiscal year 2015;(2)$162,180,000 for fiscal year 2016;(3)$165,423,600 for fiscal year 2017;(4)$168,732,072 for fiscal year 2018;   and(5)$172,106,713 for fiscal year 2019.(b)Mentoring programsNot more than 20 percent of the amount authorized to be appropriated under subsection (a) for a
			 fiscal year may be used for mentoring programs..(b)Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by
			 striking—(1)section 299 (42 U.S.C. 5671);(2)section 388 (42 U.S.C. 5751);(3)section 408 (42 U.S.C. 5777); and(4)section 505 (42 U.S.C. 5784).403.Accountability and oversight(a)In generalTitle VI of the Juvenile Justice and Delinquency Prevention Act of 1974, as added by this Act, is
			 amended by adding at the end the following:602.Accountability and oversightAll grants awarded by the Attorney General under this Act shall be subject to the following
			 accountability provisions:(1)Audit requirement(A)DefinitionsIn this paragraph—(i)the term Inspector General means the Inspector General of the Department of Justice; and(ii)the term unresolved audit finding means a finding in the final audit report of the Inspector General—(I)that the audited grantee has used grant funds for an unauthorized
			 expenditure or otherwise unallowable cost; and(II)that is not closed or resolved
			 during the 12-month period beginning on the date on which the final audit
			 report is issued.(B)RequirementBeginning in the first fiscal year beginning after the date of enactment of this Act, and in
			 each fiscal year thereafter, the Inspector General shall conduct audits of
			 recipients of grants under this Act to
			 prevent waste, fraud, and abuse of funds by grantees.(C)Number of grantees to be auditedThe Inspector
			 General shall determine the appropriate number of grantees to be audited
			 under subparagraph (B) each fiscal year.(D)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall
			 not be eligible to receive grant funds under this Act during the first
			 2 fiscal years beginning after the 12-month period described in
			 subparagraph (A)(ii)(II).(E)PriorityIn awarding grants under this Act, the Attorney General shall give priority an eligible entity
			 that did not have an unresolved audit finding during the 3 fiscal years
			 prior to the date on which the eligible entity submits an application for
			 a grant under this Act.(F)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the
			 entity is barred from receiving grants under subparagraph (D), the
			 Attorney
			 General shall—(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the
			 grantee into the
			 General Fund of the Treasury; and(ii)seek to recoup the costs of the repayment to the General Fund under clause (i) from the grantee
			 that was erroneously
			 awarded grant funds.(2)Nonprofit organization requirements(A)DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and is exempt from taxation under section 501(a) of such Code.(B)ProhibitionThe Attorney General may not award a grant under any grant program described in this Act to a
			 nonprofit organization that holds money in offshore accounts for the
			 purpose of avoiding paying the tax described in section 511(a) of the
			 Internal Revenue Code of 1986.(C)Disclosure(i)In generalEach nonprofit organization that is awarded a grant under a grant program described in this Act and
			 uses the procedures prescribed in regulations to create a rebuttable
			 presumption of reasonableness for the compensation of its officers,
			 directors, trustees, and key employees, shall disclose to the Attorney
			 General, in the application for the grant, the process for determining
			 such compensation, including—(I)the independent persons involved in reviewing
			 and approving such compensation;(II)the comparability data used; and(III)contemporaneous substantiation of the deliberation and decision.(ii)Public inspection upon requestUpon
			 request, the Attorney General shall make the information disclosed under
			 clause (i) available for public inspection.(3)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by
			 the Attorney General, or by any individual or organization awarded
			 discretionary funds through a cooperative agreement under this Act, to
			 host or support any expenditure for conferences that uses more than
			 $20,000 in funds made available to the Department of Justice, unless the
			 Deputy Attorney General or such
			 Assistant Attorney Generals, Directors, or principal deputies as the
			 Deputy Attorney General may designate, provides prior written
			 authorization that the funds may be expended to host a conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated
			 with the
			 conference, including the cost of all food and beverages, audiovisual
			 equipment, honoraria for speakers, and entertainment.(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives
			 on all conference expenditures approved under this paragraph.(4)Prohibition on lobbying activity(A)In generalAmounts authorized to be appropriated under this Act may not be
			 utilized by any recipient of a grant made using such amounts to—(i)lobby any representative of the Department of Justice regarding the award of grant funding; or(ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of
			 grant funding.(B)PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to
			 be appropriated under this Act has
			 violated subparagraph (A), the Attorney General shall—(i)require the grant recipient to repay the grant in full; and(ii)prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.(5)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2014, the
			 Attorney General shall submit, to the Committee on the Judiciary and the
			 Committee on Appropriations of the Senate and the Committee on the
			 Judiciary and the Committee on Appropriations of the House of
			 Representatives, an annual certification that—(A)all audits issued by the Office of the Inspector General of the Department of Justice under
			 paragraph (1) have been completed
			 and reviewed by the appropriate Assistant Attorney General or Director;(B)all mandatory exclusions required under paragraph (1)(D) have been issued;(C)all reimbursements required under paragraph (1)(F)(i) have been made; and(D)includes a list of any grant recipients excluded under paragraph (1)(D) during the preceding fiscal
			 year..(b)Technical and conforming amendment(1)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974  is amended by striking section 407 (42
			 U.S.C. 5776a).(2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first fiscal year
			 beginning after the date of enactment of this Act.(3)Savings clauseIn the case of an entity that is barred from receiving grant funds under paragraph (2) or
			 (7)(B)(ii) of section 407 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974  (42 U.S.C. 5776a), the amendment made by paragraph
			 (1) of this subsection shall not affect the applicability to the entity,
			 or to the Attorney General with respect to the entity, of paragraph (2),
			 (3), or (7) of such section 407, as in effect on the day before the
			 effective date under paragraph (2) of this subsection.VJuvenile accountability block grants501.Grant eligibilitySection 1802(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3796ee–2(a)) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)assurances that the State agrees to comply with the core requirements, as defined in section 103 of
			 the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603),
			 applicable to the detention
			 and confinement of juveniles..
